Exhibit 10.4(d)

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

THIRD AMENDMENT TO FRANCHISE AGREEMENT

THIS THIRD AMENDMENT TO FRANCHISE AGREEMENT (this “Third Amendment”) is executed
as of the 30 day of April, 2014, but is made retroactively effective as of
October 1, 2013, by and between BHH Affiliates, LLC, a Delaware limited
liability company (“Franchisor”) and Watermark Realty, Inc., a Delaware
corporation doing business in the State of Florida as Berkshire Hathaway
HomeServices Florida Realty (“Franchisee”) (Franchisor and Franchisee are
sometimes collectively referred to as the “Parties”), with reference to the
following facts:

A. Franchisee and Franchisor have previously entered into that certain Berkshire
Hathaway HomeServices Real Estate Brokerage Franchise Agreement with an
“Effective Date” as defined therein of October 1, 2013 (together with all
amendments hereinafter the “Franchise Agreement”); and

B. The Parties desire to amend the terms and conditions of the Franchise
Agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing facts, the mutual covenants
contained herein and for other valuable consideration, the receipt and adequacy
of which are hereby acknowledged, Franchisor and Franchisee desire to modify the
Franchise Agreement as set forth in this Third Amendment and, in connection
therewith, the parties hereby agree as follows:

AGREEMENT

1. Pending Transactions

(a) The first sentence of Subparagraph 5.02(d) of the Franchise Agreement, as
amended, is hereby deleted and omitted in its entirety and replaced with the
following:

“Notwithstanding anything to the contrary contained herein, Franchisee shall pay
to Franchisor a Continuing Royalty equal to [***]% with respect to Gross
Revenues arising from:

 

  (i) binding sales contracts or leasing and rental agreements executed prior to
October 1, 2013 and the transaction is reported or closed on or after October 1,
2013 for which no Continuing Royalty was paid to BRER Affiliates LLC, (“BRER”),
and

 

  (ii)

transactions that closed on or prior to September 30, 2013, but which were not
reported to, and for which no Continuing Royalty was paid to BRER (transactions
described in Sections 1(a)(i) and 1(a)(ii) are hereinafter collectively referred
to as the “Pending Transactions”).



--------------------------------------------------------------------------------

Franchisee agrees that it will provide Franchisor with a list of such Pending
Transactions as of the date of this Amendment, not later than thirty (30) days
following the execution of this Third Amendment, and then on a rolling basis as
the Pending Transactions close. BRER acknowledges and agrees that Franchisee
does not owe and is not liable to pay any additional Continuing Royalties to
BRER.”

(b) Subparagraph 5.02(h) of the Franchise Agreement, as amended, is hereby
deleted in its entirety and replaced with the following:

(i) Franchisee shall receive an aggregate Continuing Royalty fee credit not to
exceed $[***] (the “Pending Transactions Credit”) of the Continuing Royalty paid
in connection with Gross Revenues received from the Pending Transactions that
closed, or for which Gross Revenues were received, during the first ninety
(90) days after the Effective Date and for which Franchisee actually paid a
Continuing Royalty fee to Franchisor. Franchisor shall issue a Continuing
Royalty fee credit to Franchisee equal to twenty percent (20%) of the total
Pending Transactions Credit during the first 5 Anniversary Years no later than
30 days after the end of each such Anniversary Year. All such Continuing Royalty
fee credits will be applied with respect to future Continuing Royalty
obligations.

(ii) Franchisor and Franchisee hereby acknowledge and agree that through no
fault of Franchisee, Franchisor collected the Continuing Royalty from Franchisee
that was due and payable to BRER for the Pending Transactions that closed prior
to the date of this Third Amendment as further described in this Third
Amendment. Within thirty (30) days following the execution of this Third
Amendment, Franchisor will reimburse Franchisee a portion of the Continuing
Royalty it collected with respect to the Pending Transactions, calculated in
accordance with the formula set forth below. Franchisor shall:

 

  (i) calculate Franchisee’s actual Continuing Royalty fees for the Pending
Transactions using a Continuing Royalty rate of [***]% of Gross Revenues; and

 

  (ii) shall notify Franchisee of such amount due as compared to the amount of
Continuing Royalty collected with respect to Pending Transactions at the rate of
[***]%; and

 

  (iii) shall [***] the difference to Franchisee.

Franchisee acknowledges and agrees that none of the Gross Revenues from the
Pending Transactions shall be counted towards the Gross Revenue Threshold
described in subparagraph 5.02(f) of the Franchise Agreement, as amended.”



--------------------------------------------------------------------------------

2. [***]. Pursuant to the terms of a separate agreement between Franchisee and
[***], Franchisee was entitled to receive [***] percent ([***]%) of the [***]
collected by [***] with respect to (i) its [***] operating in [***], FL as [***]
Realty [***], and (ii) the [***], FL office operated by another [***] operating
as [***] The [***]. These payments were due Franchisee as the result of
Franchisee’s agreement to permit the expansion of the operations of the named
[***] into an [***] granted by [***] to Franchisee. [***] has agreed that so
long as [***] Realty [***] and [***] The [***] remain [***] of [***]’s and
maintain the operations that were permitted within the [***] granted by [***],
[***] will continue to make the [***] payments described in this paragraph 2,
consistent with past practice. Should [***] Realty [***] and/or [***] The [***]
convert from the [***] Real Estate [***] system to [***]’s [***] system, then
[***] agrees that it shall continue making the [***] payments described herein,
consistent with [***]’s past practice, for so long as those companies maintain
the operations that were permitted within the [***] granted by [***].

3. Confidentiality. Franchisee acknowledges that Franchisor is willing to enter
into this Third Amendment subject to the condition that Franchisee maintains the
confidentiality of this Third Amendment as set forth in this paragraph.
Franchisee agrees that it will maintain the confidentiality of this Third
Amendment and will not permit the terms hereof or the content of discussions
between Franchisee and Franchisor or their representatives related hereto to be
disclosed to any parties other than the parties hereto and Franchisee’s
officers, shareholders, attorneys and accountants and also agrees that it shall
cause any party to which it discloses such terms or conditions to maintain the
confidentiality of such information and not to disclose such information to any
parties other than those to whom Franchisee is permitted to make disclosures
under this paragraph. Franchisor acknowledges that this paragraph shall not
prohibit Franchisee from making disclosures required by law. Franchisee agrees
however, that prior to making such disclosure (and where legally permissible to
do so) it shall provide Franchisor with prompt notice of such requirement and
shall cooperate with Franchisor in seeking a protective order waiving such
disclosure and obtaining reliable assurance that confidential treatment will be
accorded to any confidential information disclosed at no expense to Franchisee.

4. Counterparts; Electronic Signatures. Franchisor and Franchisee agrees that
this Third Amendment may be executed in any number of counterparts, each of
which shall be considered an original, and all of which, when taken together,
will constitute one and the same Third Amendment. Franchisor and Franchisee
further agree that facsimile or scanned copies of this executed Third Amendment
shall have the same force and effect as an original, and shall be fully binding
on Franchisor and Franchisee.

5. No Other Amendments. All other terms and conditions of the Franchise
Agreement not specifically modified herein remain in full force and effect.

IN WITNESS WHEREOF Franchisor and Franchisee have caused this Third Amendment to
be executed on the date first set forth above.



--------------------------------------------------------------------------------

FRANCHISEE: WATERMARK REALTY, INC. A Delaware corporation By:   /s/ Rei L. Mesa
  Rei L. Mesa Its:   President

 

FRANCHISOR: BHH AFFILIATES, LLC A Delaware limited liability company By:   HSF
Affiliates, LLC, its sole Member

By:   /s/ David S. Beard   David S. Beard Its:   Vice President and Corporate
Counsel

With respect to its obligations referenced in paragraph 1(a) only:

BHH AFFILIATES, LLC A Delaware limited liability company By:   HSF Affiliates,
LLC, its sole Member

By:   /s/ David S. Beard   David S. Beard Its:   Vice President and Corporate
Counsel